Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 02, 2019

The Court of Appeals hereby passes the following order:

A18A1929. JAMES P. GARY, JR. v. HOLLY A. MORMAN.

      Holly A. Morman filed a petition seeking, among other things, the modification
of custody of her minor children with James P. Gary, Jr. The trial court entered an
order modifying custody and finding Gary in contempt but awarding no attorney fees
to the parties. The trial court subsequently entered an amended order modifying the
parties’ parenting plan and awarding attorney fees to Morman in the amount of
$2,600. Gary filed a direct appeal. We, however, lack jurisdiction.
      Generally appeals from orders in domestic relations cases must be pursued by
discretionary application. See OCGA § 5-6-35 (a) (2). “[C]ompliance with the
discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991). Although OCGA § 5-6-34 (a) (11) permits a direct
appeal from all judgments or orders in “child custody cases,” the issue raised on
appeal governs whether an order may be appealed directly, and here the issue is not
custody but attorney fees. See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160)
(2017) (appeal in a domestic relations case in which custody is not an issue must be
brought by discretionary application). Gary’s failure to follow the discretionary
appeal procedure deprives us of jurisdiction over this case, which is hereby
DISMISSED.

                                   Court    of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/02/2019
                                           I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.